Exhibit 10.36



(Space above for recorder’s use)

 

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.


﻿

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

by and from Green Plains Obion LLC, a Tennessee limited liability company,
“Grantor”

to YALE RILEY, “Trustee”

for the benefit of BNP PARIBAS,
in its capacity as Pari Passu Agent, “Beneficiary”

Dated as of April 5, 2018

Location:2098 McDonald Road
Municipality:Rives
County:Obion
State:Tennessee
Parcel ID No.:113-018.01
Legal Description:See Exhibit A attached.

﻿





 

074658.01286/106566085v.2

CHD-719803-4US-DOCS\94696438.5

 

--------------------------------------------------------------------------------

 

 



MAXIMUM PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS HEREBY
INCREASED FROM $36,729,764.98 TO $99,960,000.00.  ACCORDINGLY, THE MAXIMUM
PRINCIPAL INDEBTEDNESS FOR TENNESSEE RECORDING TAX PURPOSES IS $63,230,235.02. 
REFERENCE FOR PRIOR PAYMENT OF TENNESSEE RECORDING TAX ON INDEBTEDNESS OF
$36,729,764.98 IS MADE TO UCC FINANCING STATEMENT FILED IN THE OFFICE OF THE
TENNESSEE SECRETARY OF STATE ON AUGUST 29, 2017, AND ASSIGNED FILE NO:
427431418.  COPY OF PAID TAX RECEIPT ATTACHED.

﻿

PURSUANT TO T.C.A. §47-9-323 AND §47-28-104(b) NOTICE IS HEREBY GIVEN THAT THIS
DEED OF TRUST SECURES FUTURE ADVANCES WHICH ARE OBLIGATORY AND WHICH ARE FOR
COMMERCIAL PURPOSES.

PURSUANT TO T.C.A. §47-9-502(c) THIS DEED OF TRUST CONSTITUTES A FIXTURE FILING
AND IS TO BE INDEXED IN THE REAL PROPERTY RECORDS

BENEFICIARY EXPRESSLY OBJECTS TO THE PRIORITY OF ANY MECHANICS OR MATERIALMEN’S
LIENS IMPOSED SUBSEQUENT TO THE DATE OF RECORDATION OF THIS DEED OF TRUST AS
SUCH PRIORITY MAY BE OTHERWISE ALLOWED PURSUANT TO THE TERMS OF T.C.A.
§66-11-108.

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
REAL PROPERTY DESCRIBED HEREIN, AND ALSO CONSTITUTES A FINANCING STATEMENT WHICH
IS BEING FILED AS A FIXTURE FILING UNDER TENNESSEE CODE ANNOTATED §
47-9-502.  GRANTOR IS THE RECORD OWNER OF THE LAND.  THE NAMES AND ADDRESSES OF
THE DEBTOR (“GRANTOR” HEREIN) AND SECURED PARTY (“BENEFICIARY” HEREIN) ARE SET
FORTH HEREIN.

NOTICE:  This deed of trust secures credit in an amount not to exceed
$99,960,000.00.  Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed trust deeds and liens. 

﻿

 

2

 

--------------------------------------------------------------------------------

 

 

SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT

THIS SECOND LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5, 2018 by and among Green Plains Obion LLC, a Tennessee limited liability
company (together with its successors and permitted assigns, “Grantor”), having
an address at 1811 Aksarben Drive, Omaha, NE 68106, to YALE RILEY , a resident
of Davidson County, Tennessee (“Trustee”), having an address at 6840 Carothers
Parkway, Suite 200, Franklin, TN  37067, for the benefit of BNP PARIBAS
(“BNPP”), as Pari Passu Agent (as hereinafter defined), having an address at 787
Seventh Avenue, New York, New York  10019 (BNPP, in such capacity, together with
its successors and assigns, “Beneficiary”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as defined therein) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Term
Loan Agent”), BNPP in its capacity as collateral agent for the holders of the
ABL Obligations (such holders collectively referred to herein as the “ABL
Claimholders” and each, individually, as a “ABL Claimholder”) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Pari
Passu Agent”), BANK OF THE WEST and ING CAPITAL LLC, as joint administrative
agent for the holders of the ABL-Cattle Obligations (as defined therein)
(together with their respective successors and assigns in such capacity being
hereinafter referred to as “ABL-Cattle Agent”), BNPP in its capacity as
collateral agent for the holders of the ABL-Grain Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Grain Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as agent for the holders of the ABL-Trade Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Trade Agent”), and acknowledged and agreed to by
GREEN PLAINS INC., a Delaware corporation (the “Company”) and the other New
Grantors (as defined therein).  Any capitalized term used in this Deed of Trust
that is not otherwise defined herein, either directly or by reference to another
document, shall have the meaning for purposes of this Deed of Trust as it is
given in the Term Loan Intercreditor Agreement.

B.Grantor is one of the New Grantors under the Term Loan Agreement and has
entered into a Guaranty in favor of ABL-Cattle Agent, a Guaranty in favor of
ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent, each dated as of
August 29, 2017, guaranteeing the ABL-Cattle Obligations, the ABL-Grain
Obligations and the ABL-Trade Obligations, respectively (collectively, the
“Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Grantor executes and
delivers this Deed of Trust to secure the Guaranteed Obligations on a pari passu
basis  (collectively the “Obligations Secured”).





 

--------------------------------------------------------------------------------

 

 

D.Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
second lien and security interest status, will be and remain subject, junior and
subordinate to that certain First Lien Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Statement, dated as of the date
hereof, made by Grantor to Trustee, as trustee, for the benefit of Term Loan
Agent (as it may hereafter be amended, restated, supplemented, renewed,
consolidated, extended, substituted, replaced or otherwise modified from time to
time, the “First Lien Deed of Trust”), and the First Lien Deed of Trust shall be
prior and superior to this Deed of Trust.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, THE GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS,
ASSIGNS,



4

 

--------------------------------------------------------------------------------

 

 

TRANSFERS AND SETS OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE USE AND
BENEFIT OF PARI PASSU AGENT, AND GRANTS PARI PASSU AGENT (for the benefit of the
Secured Parties) A SECURITY INTEREST IN the real estate legally described in
Exhibit A hereto (the “Land”) in Obion County (the “County”), Tennessee (the
“State”); together (i) with all right, title and interest, if any, that the
Grantor may now have or hereafter acquire in and to all improvements, buildings
and structures of every nature whatsoever now or hereafter located on the Land
(the “Improvements”); and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures owned by the Grantor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Deed of Trust to be real estate
and covered by this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Grantor is hereby



5

 

--------------------------------------------------------------------------------

 

 

authorized to collect and receive such awards and proceeds and to give proper
receipts and acquittance therefor, and to apply the same as provided herein);
(ii) all contract rights, general intangibles, actions and rights in action
relating to the Real Property, including all rights to insurance proceeds and
unearned premiums arising from or relating to damage to the Real Property; (iii)
all plans and specifications, designs, drawings and other information, materials
and matters heretofore or hereafter prepared relating to the Real Property; and
(iv) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of and to the Real Property (the rights and interests described
in this paragraph, the “Intangibles”).

The Grantor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Grantor’s rights under any contract for the sale of any portion of the Mortgaged
Property and all revenues and royalties under any oil, gas and mineral lease
relating to the Real Property) (collectively the “Leases”); provided however,
that so long as no Event of Default has occurred and is continuing, a license is
hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Deed of Trust shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.





6

 

--------------------------------------------------------------------------------

 

 

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Pari Passu Agent, their respective beneficiaries, successors and
assigns, forever for the uses and purposes herein set forth.  Except to the
extent such a release or waiver is not permitted by applicable law, the Grantor
hereby releases and waives all rights of redemption or reinstatement, if any,
under and by virtue of any of the laws of the State, and the Grantor hereby
covenants, represents and warrants that, at the time of the execution and
delivery of this Deed of Trust, (a) the Grantor has good and marketable fee
simple title to the Mortgaged Property, with lawful authority to grant, remise,
release, alien, convey, mortgage and warrant the Mortgaged Property, (b) the
title to the Mortgaged Property is free and clear of all encumbrances, except
the Permitted Liens and (c) except for the Permitted Liens, the Grantor will
forever defend the Mortgaged Property against all claims in derogation of the
foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Grantor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Deed of Trust shall constitute a security agreement,
fixture filing and financing statement, from the date of the filing of this Deed
of Trust for record with the Recorder of Obion County, Tennessee, pursuant to
Sections 9-334, 9-502 and 9-516 of the Code.  The information provided in this
section is provided in order that this Deed of Trust shall comply with the
requirements of the Code, for a deed of trust instrument to be filed as a
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Pari Passu Agent
for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.



7

 

--------------------------------------------------------------------------------

 

 

(g) The Pari Passu Agent may file this Deed of Trust, or a reproduction hereof,
in the real estate records or other appropriate index, as a financing statement
for any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Deed of Trust or of any other security agreement or
financing statement is sufficient as a financing statement.

(h) The Grantor authorizes the Pari Passu Agent to file any financing statement,
continuation statement or other instrument that the Pari Passu Agent or the ABL
Controlling Agent may reasonably deem necessary or appropriate from time to time
to perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Term
Loan Intercreditor Agreement, the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be as prescribed
herein, in the ABL Loan Documents, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the ABL Controlling Agent.

THIS DEED OF TRUST IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF
CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY
EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE
MADE AT THE OPTION OF LENDERS, OR BOTH, AND WHETHER MADE BEFORE OR AFTER DEFAULT
OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH FUTURE
ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF THIS SECURITY INSTRUMENT,
ALTHOUGH THERE MAY BE NO ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND
ALTHOUGH THERE MAY BE NO INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS
MADE AS PROVIDED BY T.C.A. SECTION 47-28-102.  THIS NOTICE REFERENCING
OBLIGATORY FUTURE ADVANCES IS FOR PURPOSES OF COMPLYING WITH T.C.A. SECTION
47-28-104 AND NO OTHER INFERENCE IS TO BE PRESUMED HEREUNDER. NOTWITHSTANDING
THE REDUCTION OF THE AMOUNT(S) SECURED HEREBY AT ANY TIME TO ZERO, THIS DEED OF
TRUST SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS RELEASE OR
SATISFACTION THEREOF IS FILED OR RECORDED BY AGENT.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the ABL
Claimholders as follows:



8

 

--------------------------------------------------------------------------------

 

 

Section 3.1 Second Lien Status

.  Grantor shall preserve and protect the second priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the ABL Loan Documents
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the ABL Loan Documents, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Pari Passu Agent or pay (or reimburse
the Pari Passu Agent for) such taxes, assessments or impositions.  The Grantor
agrees to provide to the Pari Passu Agent, at any time upon request, official
receipts showing payment of all taxes, assessments and charges that the Grantor
is required or elects to pay under this Section.  The Grantor agrees to
indemnify each Secured Party against liability on account of such documentary
stamps, taxes, assessments or impositions, whether such liability arises before
or after payment of the Obligations Secured and regardless of whether this Deed
of Trust shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the ABL Controlling Agent (or at the
Pari Passu Agent’s option) and without any further documentation, attorn to the
Pari Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling



9

 

--------------------------------------------------------------------------------

 

 

Agent, which consent shall not be unreasonably withheld; and (c) permit any
material legal or economic waste to occur with respect to the Mortgaged
Property.

Section 3.5 Insurance

.  Subject to the Term Loan Intercreditor Agreement, the Grantor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to the Pari Passu Agent for payment of all losses under applicable policies to
the Pari Passu Agent (including a lender loss payee endorsement in favor of the
Pari Passu Agent); (ii) liability insurance (including an endorsement naming the
Pari Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to applicable flood
insurance laws, from a financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Grantor ceases to be financially sound and reputable, in which case, the
Grantor shall promptly replace such insurance company with a financially sound
and reputable insurance company), and, if required by the Pari Passu Agent,
deposit copies of such policies with the Pari Passu Agent; and use commercially
reasonable efforts to cause each policy of insurance to provide for no less than
10 days’ prior written notice to the Pari Passu Agent of cancellation of a
policy due to non-payment of a premium and no less than 30 days’ prior written
notice to the Pari Passu Agent of cancellation for any other reason.  Prior to
an Event of Default, use of insurance proceeds shall be governed by the Term
Loan Intercreditor Agreement.  If an Event of Default exists and is continuing,
and the Pari Passu Agent has given notice to the Grantor that the Pari Passu
Agent intends to exercise its rights under this Section 3.5, then, subject to
the Term Loan Intercreditor Agreement, the Pari Passu Agent shall be entitled to
(a) adjust any casualty loss and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges



10

 

--------------------------------------------------------------------------------

 

 

and charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Grantor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Grantor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Deed of Trust that is not cured within any applicable cure
period, in addition to any rights and remedies provided for in the ABL Loan
Documents, if and to the extent permitted by applicable law, the following
provisions shall apply:

(a) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may
immediately foreclose this Deed of Trust by judicial action.  The court in which
any proceeding is pending for the purpose of foreclosure of this Deed of Trust
by judicial procedure or in connection with the exercise of any non-judicial
power of sale by the Trustee may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof as a homestead, appoint a receiver (the
provisions for the appointment of a receiver and assignment of rents being an
express condition upon which the loans and other financial accommodations hereby
secured are made) for the benefit of the Secured Parties, with power to collect
the Rents, due and to become due, during such foreclosure suit and the full
statutory period of redemption notwithstanding any redemption.  The receiver,
out of the Rents when collected, may pay reasonable costs incurred in the
management and operation of the Real Property, prior and subordinate liens, if
any, and taxes, assessments, water and other utilities and insurance, then due
or thereafter accruing, and may make and pay for any necessary repairs to the
Real Property, and



11

 

--------------------------------------------------------------------------------

 

 

may pay any part of the Obligations Secured in accordance with the ABL Loan
Documents (subject to the Term Loan Intercreditor Agreement) or any deficiency
decree entered in such foreclosure proceeding.  The receiver shall have all of
the rights and powers permitted under the laws of the State of Tennessee.
Grantor will pay unto Agent upon demand all expenses, including receiver’s fees,
attorneys’ fees, costs, and Administrative Agent’s compensation, incurred
pursuant to the provisions of this Section 4(a), and any such amounts paid by
Agent shall be added to the Obligations Secured and shall be secured by this
Deed of Trust.  Upon or at any time after the filing of a suit to foreclose this
Deed of Trust, the court in which such suit is filed shall have full power to
enter an order placing the Pari Passu Agent in possession of the Real Property
with the same power granted to a receiver pursuant to this clause (a) and with
all other rights and privileges of a mortgagee-in-possession under applicable
law.

(b) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of the ABL Controlling
Agent or at its option, have the right, acting through its agents or attorneys
or a receiver, with process of law, to enter upon and take possession of the
Real Property, to expel and remove any persons, goods or chattels occupying or
upon the same, to collect or receive all the Rents, to manage and control the
Real Property, to lease the Real Property or any part thereof, from time to
time, and, after deducting all reasonable attorneys’ fees and expenses of
outside counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.  If Grantor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Agent, Agent may
obtain a judgment or decree conferring upon Agent the right to immediate
possession or requiring Grantor to deliver immediate possession of the Mortgaged
Property to Agent, and Grantor hereby specifically consents to the entry of such
judgment or decree.  Grantor will pay to Agent, upon demand, all expenses of
obtaining such judgment or decree, including reasonable compensation to
Administrative Agent and its attorneys and agents, and all such expenses and
compensation, until paid, shall become part of the Obligations Secured and shall
be secured by this Deed of Trust.

(c) Foreclosure by Power of Sale.

 (i)If the Obligations Secured by this Deed of Trust are paid with interest when
due, and if the agreements contained in this Deed of Trust and Loan Documents
are faithfully performed, then this Deed of Trust shall be void, and the
Mortgaged Property shall be released at the cost of Grantor.  Upon the
occurrence of  an Event of Default, and at any time thereafter, in addition to
the other remedies provided for herein, the Trustee, or the Agent or successor
of Trustee, at the request of the Agent, shall proceed to sell the Mortgaged
Property, or any part of the Mortgaged Property, at public venue, to the highest
bidder, by the STATUTORY POWER OF SALE granted herein, at the front door of the
Obion County Courthouse in Union City, Tennessee, for cash, in bar of all
statutory and equitable rights of redemption, homestead, dower, and any and all
other rights and exceptions of every kind, all of which are hereby waived by the
Grantor, in order to pay the Obligations Secured, and all expenses of sale and
of all proceedings in connection therewith, including reasonable attorney’s
fees, provided the Trustee shall first give the required legal notice of the
time, terms and place of sale, and a description of



12

 

--------------------------------------------------------------------------------

 

 

the Mortgaged Property to be sold.  Advertisement of sale shall be made at least
three (3) different times in a newspaper published in the county where the sale
is to be made. The first publication is to be at least twenty (20) days prior to
the sale and such sale shall occur between the hours of 10:00 a.m. and 4:00 p.m.
on the day fixed in the notice. Grantor shall bear all expenses of any
foreclosure proceeding which is terminated before sale at Grantor’s
request.  Following any such public sale, Trustee may execute and deliver to the
purchaser a deed of conveyance of the Mortgaged Property or any part of the
Mortgaged Property in fee simple, and any statement or recital of fact in such
deed in relation to the nonpayment of money secured hereby, notice by
advertisement, sale, or receipt of money, shall be prima facie evidence of the
truth of such statement or recital. In the event of any sale under this Deed of
Trust by virtue of the exercise of the powers herein granted, or pursuant to any
order in any judicial proceeding or otherwise, the Mortgaged Property may be
sold in its entirety or in separate parcels, and in such manner or as Agent, in
its sole discretion, may elect, and if Agent so elects, Trustee may sell the
personal property covered by this Deed of Trust at one or more separate sales in
any manner permitted by the Code, as enacted in the State of Tennessee, and one
or more exercises of the powers herein granted shall not extinguish or exhaust
such powers, until the entire Mortgaged Property are sold or the Obligations
Secured are paid in full.  If the Obligations Secured are now or hereafter
further secured by any chattel mortgages, pledges, contracts of guaranty,
assignments of lease, or other security instruments, Agent may, at its option,
exhaust the remedies granted under any of said security instruments, either
concurrently or independently, and in such order as Agent may determine.

Any sale held under the provisions of this Deed of Trust may be adjourned by the
Trustee, or his Agent or successors, and reset at a later date without
additional publication, provided that an announcement to such effect is made at
the scheduled place of sale at the time and on the date the sale was originally
set. Any such sale will be held within one year of the originally scheduled sale
and notice will be provided to Grantor as required by T.C.A. §35-5-101(f)(3).

 (ii)Following  an Event of Default, Agent may, in addition to and not in
abrogation of the rights covered under subparagraph (a) of this Section 4(c),
either with or without entry or taking possession as herein provided or
otherwise, proceed by suit or suits in law or in equity, or by any other
appropriate proceeding or remedy (i) to enforce payment of the Obligations
Secured or the performance of any term, covenant, condition, or agreement of
this Deed of Trust or any other right, and (ii) to pursue any other remedy
available to Agent, all as Agent, in its sole discretion, shall elect.  Agent
shall be entitled to recover judgment as aforesaid either before or after or
during the pendency of any proceedings for the enforcement of the provisions of
this Deed of Trust, and the right of Agent to recover any such judgment shall
not be affected by any entry or sale hereunder, or by the exercise of any other
right, power or remedy for the enforcement of the provisions of this Deed of
Trust, or the foreclosure of the lien hereof; and in the event of a sale of the
Mortgaged Property, and of the application of the proceeds of sale as in this
Deed of Trust provided, to the payment of the Obligations Secured, Agent shall
be entitled to enforce payment of and to receive all amounts then remaining due
and unpaid upon the Obligations Secured, and to enforce payment of all other
charges, payments and costs due under this Deed of Trust, and shall be entitled
to recover judgments for any portion of the debt remaining unpaid, with interest
at the highest rate of interest permitted under the Loan Agreement.  If a
portion of the Mortgaged Property is sold pursuant to this Section, the Loan
Documents will remain in full force and effect with respect to any unmatured
portion of the Obligations Secured



13

 

--------------------------------------------------------------------------------

 

 

and this Deed of Trust will continue as a valid and enforceable first lien on
and security interest in the remaining portion of the Mortgaged Property,
without loss of priority and without impairment of any of Agent’s rights and
remedies with respect to the unmatured portion of the Obligations Secured;

 (iii)Upon any foreclosure sale or sale of all or any portion of the Mortgaged
Property under the power herein granted, Agent may bid for and purchase the
Mortgaged Property and shall be entitled to apply all or any part of the
Obligations Secured as a credit to the purchase price.

(iv)In the event of a foreclosure or a sale of all or any portion of the
Mortgaged Property, the proceeds of said sale shall be applied, first, to the
expenses of such sale and of all proceedings in connection therewith, including
reasonable fees of the attorney and trustee (and attorney and trustee fees and
expenses shall become absolutely due and payable whenever foreclosure is
commenced); then to insurance premiums, liens, assessments, taxes, and charges
including utility charges advanced by Agent, and interest thereon; then to
payment of the Obligations Secured and accrued interest thereon; and finally the
remainder, if any, shall be paid to Grantor, or to the person or entity lawfully
entitled thereto.

 (v)In the event of any such foreclosure sale or sale under the power herein
granted, Grantor (if Grantor shall remain in possession) shall be deemed a
tenant holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over.

 (vi)Grantor agrees, to the full extent permitted by law, that in case of an
Event of Default hereunder, neither Grantor nor anyone claiming through or
under  Grantor  will set up, claim, or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption, or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed of Trust, or the absolute sale of the Mortgaged
Property, or the delivery of possession thereof immediately after such sale to
the purchaser at such sale, and Grantor, for itself and all who may at any time
claim through or under Grantor, hereby waives to the full extent that it may
lawfully so do the benefit of all such laws and any and all right to have the
assets subject to the security interest of this Deed of Trust marshaled upon any
foreclosure or sale under the power herein granted.

 (vii)Grantor hereby waives and renounces all homestead and exemption rights
provided for by the Constitution and the laws of the United States and of any
state, in and to the Mortgaged Property as against the collection of the
Obligations Secured, or any part thereof.

 (viii)In case of a sale by the Trustee enforcing the provisions hereof, Grantor
waives and surrenders all right and equity of redemption, statutory right of
redemption, or repurchase of said land and Mortgaged Property and all other
exemptions.  From the time of the conveyance of said land under such sale by the
delivery of a deed to a purchaser, Grantor and all persons holding under it,
shall be and become the tenant or tenants at will of the purchaser, holding from
month to month, with rent payable to such purchaser monthly in advance,
commencing with the day of delivery of said deed.



14

 

--------------------------------------------------------------------------------

 

 

 (ix)In case Agent shall have proceeded to enforce any right, power, or remedy
under this Deed of Trust by foreclosure, entry, or otherwise, and such
proceedings shall have been determined adversely to Agent, then in every such
case, the costs and expenses incurred by Agent in such matter shall not be
included in the Obligations Secured, and the Grantor, Trustee, and Agent shall
be restored to their former positions and rights hereunder, and all rights,
powers, and remedies of Agent  shall continue as if no such proceeding had
occurred.

 (x)No right, power, or remedy conferred upon or reserved to Agent by this Deed
of Trust is intended to be exclusive of any other right, power, or remedy, but
each and every such right, power, and remedy shall be cumulative and concurrent
and shall be in addition to any other right, power, and remedy given hereunder
or now or hereafter existing at law, in equity, or by statute.

 (d)Rights under the Code.  With respect to those portions of the Mortgaged
Property covered by the Code, Agent may exercise any and all rights granted to a
secured party under the Code.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Pari Passu Agent pursuant
to any right given or action taken under the provisions of this Deed of Trust
shall be applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’ fees and costs of title evidence), and in addition thereto,
reasonable compensation to Pari Passu Agent, its agents and counsel, and all
actual out of pocket expenses, advances, liabilities and sums made or furnished
or incurred by Trustee, Pari Passu Agent or ABL Controlling Agent under this
Deed of Trust and the ABL Loan Documents, together with interest at the maximum
rate permitted by law, and all taxes, assessments or other charges, except any
taxes, assessments or other charges subject to which the Mortgaged Property
shall have been sold;

(b) In accordance with the applicable provisions of the ABL Loan Documents,
subject to the Intercreditor Agreements;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any of the ABL Loan Documents; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver





15

 

--------------------------------------------------------------------------------

 

 

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the ABL Controlling Agent.

Section 4.5 No Merger

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the ABL Controlling Agent, not be merged into any decree
of foreclosure entered by the court, and the Trustee or Pari Passu Agent may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust





16

 

--------------------------------------------------------------------------------

 

 

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Deed of Trust, then
the Pari Passu Agent shall, promptly upon request of the Grantor, request the
Trustee to reconvey the Mortgaged Property and shall surrender this Deed of
Trust and evidence of satisfaction of the Obligations Secured to the
Trustee.  Trustee shall reconvey the Mortgaged Property without warranty to the
person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Pari Passu Agent shall be deemed to include
their respective successors and assigns.  The Grantor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Grantor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Grantor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Pari Passu Agent or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the Pari
Passu Agent to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor also
expressly waives all rights of redemption, whether statutory or otherwise
including, but not limited to, the equity of redemption and the statutory right
of redemption provided under T.C.A. §66-8-101 et seq. and under any similar or
successor statute. Grantor further waives, to the extent permitted by applicable
law, all errors and imperfections in any proceedings instituted by Pari Passu
Agent or Trustee under this Deed of Trust and all notices of any Event of
Default (except as may be provided for under the



17

 

--------------------------------------------------------------------------------

 

 

terms of this Deed of Trust) or of Pari Passu Agent’s or Trustee’s election to
exercise or its actual exercise of any right, remedy or recourse provided for
under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Term Loan
Intercreditor Agreement, the provisions of the Term Loan Intercreditor Agreement
will govern.  To the extent any provision of this Deed of Trust specifies
performance according to standards established by the Term Loan Intercreditor
Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Grantor hereunder.  Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to Beneficiary pursuant to this
Deed of Trust and the exercise of any right or remedy by Beneficiary hereunder
are subject to the provisions of the Term Loan Intercreditor Agreement.  In the
event of any conflict or inconsistency between the terms and provisions of the
Term Loan Intercreditor Agreement and the terms and provisions of this Deed of
Trust, the terms and provisions of the Term Loan Intercreditor Agreement shall
govern and control.

Section 5.7 Future Advances

.  This Deed of Trust is a “Future Advance Deed of Trust” under the laws of the
State. In addition to any other Obligations Secured by this Deed of Trust, this
Deed of Trust shall also secure (i) future obligations of up to $99,978,897.00
(whether as an obligation, made at the option of the Lenders, made after a
reduction to a zero (0) or other balance, or made otherwise) to the same extent
as if the future obligations and advances were made on the date of this Deed of
Trust and (ii) future modifications, extensions and renewals of any indebtedness
or obligations secured by this Deed of Trust.  The lien of this Deed of Trust
with respect to such future obligations, advances, modifications, extensions and
renewals shall have the same priority to which this Deed of Trust otherwise
would be entitled without regard to the fact that such future obligations,
advances, modifications, extensions, or renewals may occur after this Deed of
Trust is executed.  This Section 18 shall serve as notice to all persons who may
seek or obtain a lien on the Mortgaged Property subsequent to the date of
recording of this Deed of Trust that until this Deed of Trust is released, that
advances made subsequent to the recording of this Deed of Trust, shall be
secured with the priority afforded this Deed of Trust as recorded, and all
contractors, subcontractors, vendors and other Persons dealing with the
Mortgaged Property, or with any Persons interested therein, are hereby required
to take notice that nothing contained in this Deed of Trust shall constitute any
consent or request by Agent, express or implied, for the performance of any
labor or the furnishing of any materials or other property in respect of the
Mortgaged Property, or any part thereof. 

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Pari Passu Agent



18

 

--------------------------------------------------------------------------------

 

 

relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Deed of Trust, and the Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Notwithstanding the provisions of the Loan Documents and this Deed of Trust
restricting (i) prepayment of the Obligations Secured, and (ii) restrictions on
any transfer of the Mortgaged Property or on interests in Grantor, in the event
that individually or jointly such restrictions shall be deemed by a court of
competent jurisdiction to result in an unreasonable restraint on alienation of
property, and therefore are unenforceable, Agent shall have the right to elect
which of such provisions it desires to waive and the other shall remain in full
force and effect.  Agent shall make such election within fifteen (15) business
days following any such decision by a court of competent jurisdiction, after the
expiration of all appeal periods.

(e) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(f) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Grantor or
its property in the courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.



19

 

--------------------------------------------------------------------------------

 

 

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Grantor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Grantor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Grantor fifteen
(15) days prior written notice of its intent to bring such proceeding, except in
the event of an emergency, in which case no prior notice shall be required (but
Pari Passu Agent shall promptly thereafter notify Grantor of the bringing of
such proceeding).  Nothing herein is intended to prohibit Grantor from bringing
or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



20

 

--------------------------------------------------------------------------------

 

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any of the ABL Loan Documents evidencing or securing any obligation  under the
ABL Loan Documents or setting forth terms and conditions applicable thereto or
otherwise relating thereto.  The foregoing indemnity shall survive the
termination of this Deed of Trust and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured. 

Section 5.16Revisions to Obligations Secured. The parties acknowledge, and all
third parties having notice of this Deed of Trust are hereby advised, that this
Deed of Trust, and the documents evidencing the Obligations Secured may from
time to time be amended, restated or otherwise modified.  Such modifications may
include, without being limited to: (1) extension or acceleration of maturity
dates, (2) increase or decrease in interest rates, and (3) increase or decrease
in required payments.  It is the intent of the Grantor and Agent that this Deed
of Trust shall retain its priority both as to the initial amount of the
Obligations Secured and as to any increase in the Obligations Secured pursuant
to such amendment, restatement or modification.  Accordingly, all third parties
considering making advances of credit to the Grantor are advised to contact the
Agent for a statement as to the details of the Obligations Secured before
relying on the face of this Deed of Trust as the basis of making such advances
of credit.

Section 5.17Trustee Provisions.  Agent may at any time, with or without cause
and without notice to Trustee or to Grantor, remove the Trustee herein named and
appoint a successor by an instrument in writing recorded in the same County and
State in which this instrument is recorded.  The successor Trustee so appointed
shall succeed to all the rights, title, and powers and be subject to the same
obligations, duties, waivers, and immunities conferred upon the Trustee herein
named, and no resignation, evidence of inability, failure to function, or
evidence of absence of the Trustee herein named shall be required, and such
powers of substitution shall continue so long as any part of the indebtedness
secured hereby remains unpaid.  The necessity of Trustee or any successor in
trust making oath, filing inventory, or giving bond as security for the
execution of this trust, as required by the laws of Tennessee, is hereby
expressly waived and this Deed of Trust may be modified or amended without the
consent or approval of the Trustee.





21

 

--------------------------------------------------------------------------------

 

 

Section 5.18  No Consent by Agent.  Agent has not consented and will not consent
to any contract or to any work or to the furnishing of any materials which might
be deemed to create a lien or liens superior to the lien of this Deed of Trust,
either under Section 66-11-108 of Tennessee Code Annotated, or otherwise.

Section 5.19  Statutory Notice.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF
THIS DEED OF TRUST SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING
ARE ENFORCEABLE.  NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF
TRUST MAY BE LEGALLY ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST
ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT
TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.20    Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any of the ABL
Loan Documents, the liability of the Grantor hereunder shall not exceed the
maximum amount of liability that the Grantor can incur without rendering this
Deed of Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Section 5.21    Second Lien Status

.    Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Beneficiary under this Deed of Trust
and the exercise of any right or remedy by or for the benefit of Beneficiary
hereunder are subject to the provisions of the Term Loan Intercreditor
Agreement.  In the event of any conflict between the terms of the Term Loan
Intercreditor Agreement and this Deed of Trust, the terms of the Term Loan
Intercreditor Agreement shall govern and control.  Any reference in this Deed of
Trust to “second priority lien” or words of similar effect in describing the
security interests created hereunder shall be understood to refer to such
priority as set forth in the Term Loan Intercreditor Agreement.  All
representations, warranties, and covenants in this Deed of Trust shall be
subject to the provisions and qualifications set forth in this Section 5.21.

Article 6
trustee PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for



22

 

--------------------------------------------------------------------------------

 

 

expenses incurred by him in the performance of his duties hereunder and to
reasonable compensation for such of his services hereunder as shall be
rendered.  Grantor will, from time to time, pay the compensation due to Trustee
hereunder and reimburse Trustee for, and save him harmless against, any and all
liability and expenses which may be incurred by him in the performance of his
duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Pari Passu Agent. If Trustee shall die, resign or become disqualified from
acting in the execution of this trust or shall fail or refuse to execute the
same when requested by Pari Passu Agent so to do, or if, for any reason, Pari
Passu Agent shall prefer to appoint a substitute trustee to act instead of the
forenamed Trustee, Pari Passu Agent shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the forenamed
Trustee.  Pari Passu Agent may, from time to time, by a written instrument
executed and acknowledged by Pari Passu Agent, mailed to Grantor and recorded in
the County in which the Real Property is located and by otherwise complying with
the provisions of the applicable law of the State, substitute a successor or
successors to the Trustee named herein or acting hereunder.

Section 6.4 Perfection of Appointment

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Pari Passu Agent or of the successor
Trustee, the Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the successor Trustee so appointed in its, her or his
place.

 [SIGNATURE PAGE FOLLOWS]

 

23

 

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Green Plains Obion LLC,
a Tennessee limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
County and State, on this 29th day of March, 2018, within my jurisdiction,
Michelle Mapes, Chief Legal & Administration Officer of Green Plains Obion LLC,
a Tennessee limited liability company, who acknowledged that she executed the
above and foregoing instrument on behalf of Green Plains Obion LLC in her said
representative capacity after having first been duly authorized to do so.

﻿

/s/ Ronda Alcala

Notary Public

﻿

My Commission Expires:  9/29/20

﻿

 

S-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description

Land situated in Obion County, Tennessee:

BEING a 226.298 acre tract of land located on the east side of McDonald Road and
the north side of Black Lane Road and lying in the 15th Civil District of Obion
County, Tennessee and being part of Parcel 18.01 Tax Map 113 and part of Parcel
9.02 Tax Map 122, both conveyed to Green Plains Obion, LLC by Deed in Record
Book 145 Pages 261-264, subject to any easements, agreements, right of way that
may be of record in the Obion County Register of Deeds Office, and is more
particularly described as follows:

﻿

BEGINNING at an unmarked point in the present west part of McDonald Road
pavement and in the south right of way of Canadian National Railway, measured 50
feet southeast of, perpendicular distance, from the centerline of the main track
of said railroad, said unmarked point is witnessed by a set "mag nail" at the
centerline intersection of said McDonald Road (pavement( with said main track of
said railroad), lying South 06 degrees 50 minutes 17 seconds West, 69.92 feet
from said mag nail, said POINT OF BEGINNING being the northwest corner of the
226.298 acre tract being described herein; Thence, North 52 degrees 23 minutes
37 seconds East, a distance of 41 .51 feet, along the southerly right of way of
said Canadian National Railway {formerly ICG railroad - last deeds of record
found - DB. 12-Q PGS. 381-410), to an unmarked point at the northwest corner of
a strip belonging to the State of Tennessee (RB. 29 PG. 360); Thence, South 04
degrees 05 minutes 53 seconds West, a distance of 779.03 feet, along the west
line of said State of Tennessee to an unmarked point; Thence, South 85 degrees
54 minutes 09 seconds East, a distance of 13.00 feet, along the State of
Tennessee, to an unmarked point; Thence, North 03 degrees 54 minutes 30 seconds
East, a distance of 605.00 feet, along the State of Tennessee to an unmarked
point; Thence, North 03 degrees 08 minutes 55 seconds East, a distance of 181
.16 feet, continuing along the State of Tennessee, to an unmarked point in the
south right of way of said Canadian National Railway; Thence, North 52 degrees
23 minutes 37 seconds East, a distance of 3549.82 feet, along the south right of
way of Canadian National Railway, being 50 feet south of and parallel to the
main track of said railroad, to a found iron pin (5/8 inch diameter steel rebar,
capped no. 1125) at a west corner of Parcel 19 Tax Map 113, belonging to Hampton
(WB. Y PG. 379; DB. 20-C PG. 351 ); Thence, South 83 degrees 10 minutes 25
seconds East, a distance of 250.00 feet, along Hampton's inside line, running
along a fence and fence remnants, passing thru a found iron pin (5/8 inch
diameter steel rebar, capped no. 1125) on line at 150.00 feet, crossing Dry
Creek, to a point in the east edge of said creek, being another inside corner of
Hampton; Thence, South 03 degrees 49 minutes 28 seconds West, a distance of
3044.62 feet, along the west line of Hampton, crossing said Dry Creek as it
meanders, running in a straight line, to a found 12 inch diameter utility pole
type corner post, being the southwest corner of Hampton and also being the
northwest corner of Parcel 9.01 Tax Map 122, belonging to Obion Grain Co., Inc.
(DB. 24-R PG. 245); Thence, South 12 degrees 26 minutes 40 second West, a
distance of 1688.50 feet, along the west line of said Obion Grain Co., Inc.,
passing thru a found iron pin (5/8 inch diameter steel rebar, capped no. 1125)
on line at 1638.50 feet, continuing to an unmarked point in the centerline of
Black Lane Road; Thence, running along the centerline of Black Lane Road for the
following four (4) calls: North 85 degrees 46 minutes 38 seconds West, 913.93
feet, to an unmarked point; North 85 degrees 58 minutes 26 seconds West, 338.05
feet to an unmarked point; North 85 degrees 51 minutes 32 seconds West, 126.64
feet to an unmarked point; North 85 degrees 55 minutes 08 seconds West, 95.00
feet to a point at the southeast corner of Parcel 9 Tax Map 122, belonging to
Obion Grain Co., Inc. (DB. 24-R PG. 245); Thence, leaving said road and running
along the east and north lines of said Obion Grain Co., Inc. property for the
following six (6) calls: North 04 degrees 13 minutes 15 seconds East, 150.00
feet, passing thru a found iron pin (5/8 inch diameter steel rebar) on line at
50.00 feet, continuing to a found iron pin (5/8 inch diameter steel rebar);
North 48 degrees 43 minutes 17 seconds East, 115.24 feet to a found iron pin
(5/8 inch diameter steel rebar); North 19 degrees 45 minutes 54 seconds West,
457.01 feet to a found iron pin (5/8 inch diameter steel rebar); North 85
degrees 55 minutes 08 seconds West, 309.00 feet to a found iron pin (5/8 inch
diameter steel rebar); South 04 degrees 13 minutes 14 seconds West, 380.00 feet
to a found iron pin (5/8 inch diameter steel rebar); North 85 degrees 55 minutes
08 seconds West, 821.00 feet, passing thru a found iron pin (5/8 inch diameter
steel rebar) on line at 771 .00 feet, continuing to an unmarked point in the
west part of said McDonald Road, being the northwest corner of said Obion Grain
Co., Inc.; Thence, running with the (old) centerline location of McDonald Road
for the following five





Exhibit A-1

 

--------------------------------------------------------------------------------

 

 



(5) calls: North 04 degrees 13 minutes 13 seconds East, 324.15 feet to an
unmarked point; North 04 degrees 05 minutes 18 seconds East, 541.7 4 feet to an
unmarked point; North 03 degrees 54 minutes 57 seconds East, 511 .19 feet to an
unmarked point; North 03 degrees 38 minutes 22 seconds East, 461 .93 feet to an
unmarked point; North 05 degrees 14 minutes 02 seconds East, 220.50 feet to the
point of beginning.

﻿

LESS AND EXCEPT FROM THE ABOVE DESCRIBED TRACT:

﻿

BEGINNING at a set iron pin (all set iron pins in this description are 5/8 inch
diameter steel rebar with plastic caps marking "TN RLS 1125 TN RLS 2956") at the
northwest corner of this described tract and is located approximately 660.5 feet
southeast of the centerline of the main track of Canadian National Railroad
(measured perpendicular distance from said railroad track) and also located
610.55 feet southeast of the north property line of the parent tract of which
this described tract is part (measured perpendicular distance from said property
line), said iron pin is also located 753.93 feet easterly of the west boundary
line of the parent tract of which this described tact is part (measured
perpendicular distance from said property line), and also lies 37.54 feet east
of the east concrete edge of a concrete plant road which runs south to the
Reverse Osmosis building located on said parent property track, said POINT OF
BEGINNING being the northwest corner of the 3.497 acre tract being described
herein; Thence, making severance lines thru Green Plains Energy, Inc. for the
following twenty six (26) calls: South 88 degrees 52 minutes 20 seconds East,
291 .02 feet to a set iron pin, said iron pin lies approximately 81 feet west of
the center of the most westerly railroad track located on the plant property;
South 01 degree 06 minutes 51 seconds West, 323.53 feet, to a set iron pin, said
iron pin lies approximately 80.1 feet west of the center of said westerly
railroad track; North 88 degrees 52 minutes 20 seconds West, 130.85 feet,
running approximately 10.3 feet north of the north side of the 190 proof tank,
continuing to an unmarked point; South 01 degree 19 minutes 08 seconds West,
87.05 feet, to an unmarked point; South 88 degrees 52 minutes 20 seconds East,
131 .16 feet to a set iron pin, said pin lies approximately 81 .1 feet west of
the center of said most westerly railroad track located on the plant property;
South 01 degree 06 minutes 51 seconds West, 49.10 feet to a set iron pin located
north of pipe racks; South 88 degrees 36 minutes 33 seconds East, 71 .38 feet to
a set iron pin on the northeast side of a pipe rack structure, said iron pin
lies approximately 10.6 feet west of the center of said most westerly railroad
track; South 01 degree 42 minutes 24 seconds West, 17.08 feet to a set iron pin
located approximately 12.3 feet west of said railroad track center; South 04
degrees 19 minutes 06 seconds East, 189.53 feet to a set iron pin; South 88
degrees 42 minutes 01 second East, 70.43 feet crossing said westerly railroad
track center at approximately 12. 5 feet, continuing crossing two more railroad
tracks, to a set iron pin on the northeast side of a pipe rack structure, said
iron pin lies approximately 9.8 feet west of the center of the most easterly
railroad track running from the rail loadout structures; South 01 degree 17
minutes 00 seconds West, 147.30 feet, to a set iron pin; South 88 degrees 43
minutes 02 seconds East, 20.37 feet, crossing the center of said easterly
railroad track at approximately 9.8 feet, running just north of the Enviropan
Containment, to a set iron pin; South 01 degree 18 minutes 45 seconds West,
136.25 feet, to a set iron pin; North 88 degrees 43 minutes 02 seconds West,
32.90 feet, crossing the center of said railroad track at approximately 10.5
feet, continuing to a set iron pin; North 01 degree 18 minutes 30 seconds East,
269.99 feet, to a set iron pin located south of a catwalk and pipe support
structure; North 88 degrees 42 minutes 01 second West, 61 .84 feet, crossing two
railroad tracks, to a set iron pin; South 00 degrees 39 minutes 37 seconds West,
44.44 feet, running east of a stair structure, to a set iron pin; North 89
degrees 20 minutes 23 seconds West, 8.18 feet, to a set iron pin located
approximately 0.5 feet east of a concrete plant road; North 04 degrees 19
minutes 06 seconds West, 241 .15 feet, running approximately 0.5 feet east of
and parallel to the east edge of said concrete plant road, to a set iron pin;
North 88 degrees 52 minutes 23 seconds West, 191.24 feet, running approximately
0.5 feet north of and parallel to the north edge of a concrete plant road, to a
set iron pin; South 01 degree 04 minutes 12 seconds West, 26.40 feet to an
unmarked point in the center seam of said concrete plant road; North 88 degrees
47 minutes 59 seconds West, 267.14 feet, generally along the center seam of said
concrete plant road, to an unmarked point; North 01 degree 04 minutes 12 seconds
East, 55.16 feet, to a set iron pin located north of a pipe support structure,
said iron pin lies approximately 8.3 feet south of the south side of the Reverse
Osmosis building located on the parent tract; South 88 degrees 52 minutes 20
seconds East, 112.18 feet, crossing a concrete plant drive, to a set iron pin,
said iron pin lies





S-2

 

--------------------------------------------------------------------------------

 

 



approximately 3.3 feet east of the east edge of said concrete drive; North 01
degree 56 minutes 49 seconds East, 44.09 feet to a set iron pin; North 01 degree
06 minutes 51 seconds East, 410.58 feet, to the point of beginning, containing
3.497 acres or 152,326.6 square feet.

﻿

TOGETHER WITH NON-EXCLUSIVE Reciprocal Easement Agreement by and between Ethanol
Grain   Processors, LLC, a Tennessee limited liability company and Obion Grain
Co., Inc., a Tennessee corporation, dated December 22, 2006, filed for record
December 28, 2006 in Deed Book 26-X, Page 215, in the Register's Office of Obion
County, Tennessee

﻿



S-3

 

--------------------------------------------------------------------------------